   Case: 1:18-cv-07918 Document #: 148 Filed: 05/18/20 Page 1 of 4 PageID #:2404




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

GEORGE GODFREY, et al.,                   )
                                          )
                     Plaintiffs,          )
                                          )
       vs.                                )              Case No. 18 C 7918
                                          )
GREATBANC TRUST CO., et al.,              )
                                          )
                     Defendants.          )

               ORDER GRANTING MOTION FOR PROTECTIVE ORDER,
                   PRECLUDING ENFORCEMENT OF SUBPOENA,
             AND IMPOSING LIMITATIONS ON THIRD-PARTY DISCOVERY

MATTHEW F. KENNELLY, District Judge:

       The plaintiffs in this case moved on April 29 to quash a subpoena that the

McBride defendants issued to Evans & Dixon (E&D), a law firm that is the current

employer of both plaintiffs. The subpoena sought communications and documents

involving the plaintiffs and McBride or the McBride ESOP transaction involved in this

lawsuit. The next day, April 30, the Court entered an order stating that "Plaintiffs'

motion to quash subpoena is taken by the Court as a motion to quash or a motion for

protective order, whichever is the more appropriate form of motion," and it took the

motion under advisement and ordered defendants to file a response by May 7.

       The following day, May 1, plaintiffs moved for a temporary restraining order,

citing two separate e-mails sent to E&D that same day by the McBride defendants' lead

counsel, Lars Golumbic, stating that the defendants would "seek judicial enforcement"

of the subpoena unless E&D complied by the next business day. This was a rather bald

attempt to circumvent the Court's authority with respect to the motion for a protective
   Case: 1:18-cv-07918 Document #: 148 Filed: 05/18/20 Page 2 of 4 PageID #:2405




order. The Court entered an order at 6:22 a.m. the following day, May 2 (a Saturday)—

as soon as it became aware of plaintiffs' motion—directing the defendants to

immediately cease efforts to enforce the subpoena and to inform E&D that it need not

comply until this Court had ruled, and ordering Golumbic to show cause why he should

not be sanctioned. See Order of May 2, 2020 (dkt. no. 139). In response, Golumbic

provided what amounted to a non-explanation for his pursuit of enforcement of the

subpoena after the Court's April 30 order. The Court nonetheless decided to forego

imposition of a sanction because Golumbic had promptly complied with the May 2 order.

See Order of May 3, 2020 (dkt. no. 142).

         The underlying dispute is now fully briefed. Defendants persist in saying, though

not in so many words, that this Court should not be sticking its nose into the dispute,

because it's really only between them, E&D, and the court in the district where E&D is

located. This is preposterous. This Court unquestionably has authority, conferred by

Rule 26(b)(1) and Rule 26(c)(1), to exercise control over the scope of discovery in this

case. Rule 26(c)(1), in particular, says that "[a] party . . . may move for a protective

order in the court where the action is pending – or as an alternative on matters relating

to a deposition, in the court for the district where the deposition will be taken." Fed. R.

Civ. P. 26(c)(1) (emphasis added). And plaintiffs plainly are burdened by the subpoena.

E&D is plaintiffs' current employer, and consequently it is a matter of common sense

that any obligation imposed by to E&D has a significant potential for blowback against

the plaintiffs. Thus the contention that they lack "standing" to assert an objection lacks

merit.

         On the merits of the dispute, defendants say that they are "entitled to take



                                              2
   Case: 1:18-cv-07918 Document #: 148 Filed: 05/18/20 Page 3 of 4 PageID #:2406




discovery 'regarding any nonprivileged matter that is relevant to any party's claim or

defense.'" Defs.' Resp. at 5 (quoting Fed. R. Civ. P. 26(b)(1)). That's true, but the

materials they have sought from E&D do not meet that test. Defendants have made no

attempt to explain how discussions by plaintiffs regarding a transaction in which there is

no plausible contention that they played a role—the McBride ESOP—or their

possession of documents about that transaction have any relevance to their claims that

the defendants breached their fiduciary duties in planning and executing the transaction.

Plaintiffs' motion directly challenged whether the materials sought are within the scope

of discovery, see Pls.' Mot. at 1, 6-7, so defendants were on notice that they needed to

explain this to the Court. But they have offered nothing other than unsupported

conclusions; simply intoning the word "relevant" is not enough. The Court concludes

that the material requested by the McBride defendants falls outside the appropriate

scope of discovery under Rule 26(b)(1).

       Finally, even if the above were not enough, plaintiffs have sufficiently shown that

any communications they had with E&D are protected by the attorney-client privilege.

In particular, they have cited deposition testimony that Godfrey consulted attorneys at

E&D to get "feedback," and he said that in doing so, he viewed them as his legal

counsel. See Godfrey Dep. at 41. And he and Sheldon consulted the attorneys

together. See Sheldon Dep. at 77. Because there are other self-sufficient bases for

prohibiting the discovery, however, plaintiffs need not create a privilege log—for to do

so would require E&D to locate and produce to plaintiffs any responsive records for their

review, which would defeat the purpose of the Court's order precluding defendants from

pursuing this discovery.



                                             3
   Case: 1:18-cv-07918 Document #: 148 Filed: 05/18/20 Page 4 of 4 PageID #:2407




                                         Conclusion

       For the reasons stated above, the Court grants plaintiffs' motion to quash, which

it has construed as a motion for protective order [136]; bars defendants from enforcing

their subpoena against Evans and Dixon and directs them to advise Evans and Dixon

that the subpoena may not be enforced; terminates as moot plaintiffs' motion for a

temporary restraining order [138]; but, to prevent further similar issues and in light of the

McBride defendants' initial attempt to circumvent this Court's order of April 30, 2020,

bars all parties from initiating further third party discovery without first obtaining this

Court's approval.

Date: May 18, 2020

                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge




                                               4
